Smith, C. J.
(dissenting).
I do not think that the fact that the cause was not at issue, that appellee had filed or intended to file a motion for security for costs, or that the declaration was demur-rable, unless it was so defective as not to sustain a judg’ment by default, which was not the case here, has any bearing upon the matter here under consideration. In the absence of a more satisfactory explanation for the delay in answering the interrogatories, I think the motion for security for costs should have been stricken from the files', and judgment rendered for appellant.